ORDER
On November 8, 2004, petitioner was suspended from the practice of law for one year, retroactive to the date of his interim suspension. In the Matter of Newton, 361 S.C. 404, *297605 S.E.2d 538 (2004). By order dated October 19, 2005, the Court granted petitioner’s Petition for Reinstatement subject to two conditions. Petitioner has now complied with the two conditions. Accordingly, we hereby reinstate petitioner to the practice of law.
IT IS SO ORDERED.
/s/ Jean H. Toal, C.J. FOR THE COURT